PER CURIAM.
Counsel has petitioned us to the end that the persons whom he represents may be permitted to proceed for a review of an order of the National Labor Relations Board in forma pauperis. During the course of the argument upon this petition it appeared that the object was to cause this court to require the National Labor Relations Board to grant a certified copy of the transcript of the proceedings before the Board without prepayment of costs.
The petitioner contends that Section 10 (f) of the National Labor Relations Act, 29 U.S.C.A. § 160(f), gives us this power. We do not so construe the statute, the pertinent part of which states: “Any person aggrieved by a final order of the Board granting or denying in whole or in part the relief sought may obtain a review of such order in any circuit court of appeals of the United States in the circuit wherein the unfair labor practice in question was alleged to have been engaged in * * *. A copy of such petition shall be forthwith served upon the Board, and thereupon the aggrieved party shall file in the court a transcript of the entire record in the proceeding, certified by the Board, including the pleading and testimony upon which the order complained of was entered and the findings and order of the Board.”
Though we are willing to permit the persons upon whose behalf the instant petition was filed to proceed in this court without prepayment of the costs of this court and in forma pauperis, none the less we cannot require the Board to deliver a certified copy of the transcript of the entire record in the proceeding before it without prepayment of costs. The principal relief here sought by the petitioner can be granted to him only by the Board.
Accordingly, we will restrict our order to permit the persons whom the petitioner represents to proceed in this court in for-ma pauperis only in so far as the costs of this court are concerned.